          Case CO.
               21-50857-wlh
                   FILE   DEPT.  Doc
                                  CLOCK11
                                        VCHR.Filed
                                              NO.  03/05/21 Entered 03/05/21 14:36:43 Desc Main
                                                   036
               4PE 000717 000300            Document
                                        0000020043    1    Page 1Earnings
                                                                 of 3        Statement
               SLATER      RESTAURANT          LLC                                 Period Beginning:       12/23/2020
               675 PONCE DE LEON AVENUE                                            Period Ending:          01/05/2021
               ATLANTA,        GA 30308                                            Pay Date:               01/13/2021



               Taxable Marital Status:      Single                                     MICHAEL PENA
               Exemptions/Allowances:                                                  76 PEACHTREE CIRCLE SOUTHEAST
                 Federal:           0
                                                                                       MARIETTA GA 30060
                 GA:                0




                        rate        hours            this period   year to date
Regular            2 1300          58 17            123 90              123 90     BASIS OF PAY: HOURLY
Tips                                              1 704 33            1 704 33
              Gross Pay                          $1 828 23            1 828 23


              Statutory
              Federal Income Tax                         -8   08          8   08
              Social Security Tax                       -61   20         61   20
              Medicare Tax                               -1   07          1   07
              GA State Income Tax                        -3   55          3   55


              Parking                               -50 00*              50 00
              Tips                               -1 704 33            1 704 33

              Net Pay                                    $0 00


              Net Check                                  $0 00


                Excluded from federal taxable wages

                Your federal taxable wages this period are
                $1 778 23




                                                                                                                               2000 A DP, LLC




               SLATER RESTAURANT LLC                                               Advice number:                00000020043
               675 PONCE DE LEON AVENUE                                            Pay date:                     01/13/2021
               ATLANTA GA 30308



               Deposited       to the account of                                   account number      transit    ABA               amount
               MICHAEL      PENA




                                                                                             NON-NEGOTIABLE
           Case CO.
                21-50857-wlh
                    FILE   DEPT.  Doc
                                   CLOCK11
                                         VCHR.Filed
                                               NO.  03/05/21 Entered 03/05/21 14:36:43 Desc Main
                                                    036
                4PE 000717 000300            Document
                                         0000040035    1    Page 2Earnings
                                                                  of 3        Statement
                SLATER      RESTAURANT          LLC                                 Period Beginning:       01/06/2021
                675 PONCE DE LEON AVENUE                                            Period Ending:          01/19/2021
                ATLANTA,        GA 30308                                            Pay Date:               01/27/2021



                Taxable Marital Status:      Single                                     MICHAEL PENA
                Exemptions/Allowances:                                                  76 PEACHTREE CIRCLE SOUTHEAST
                  Federal:           0
                                                                                        MARIETTA GA 30060
                  GA:                0




                         rate        hours            this period   year to date
Regular            2 1300           78 40            166       99        299 89     BASIS OF PAY: HOURLY
Regular           10 0000              90              9       00
Overtime           3 1950              17              0       54          0 54
Tips                                               1 410       86      3 115 19
               Gross Pay                          $1 587       39      3 415 62


               Statutory
               Federal Income Tax                        -46   80         54   88
               Social Security Tax                       -98   42        159   62
               Medicare Tax                              -23   02         24   09
               GA State Income Tax                        -8   29         11   84


               Tips                               -1 410 86            3 115 19
               Parking                                                    50 00

               Net Pay                                    $0 00


               Net Check                                  $0 00



                 Your federal taxable wages this period are
                 $1 587 39




                                                                                                                                2000 A DP, LLC




                SLATER RESTAURANT LLC                                               Advice number:                00000040035
                675 PONCE DE LEON AVENUE                                            Pay date:                     01/27/2021
                ATLANTA GA 30308



                Deposited       to the account of                                   account number      transit    ABA               amount
                MICHAEL      PENA




                                                                                              NON-NEGOTIABLE
           Case CO.
                21-50857-wlh
                    FILE   DEPT.  Doc
                                   CLOCK11
                                         VCHR.Filed
                                               NO.  03/05/21 Entered 03/05/21 14:36:43 Desc Main
                                                    036
                4PE 000717 000300            Document
                                         0000060036    1    Page 3Earnings
                                                                  of 3        Statement
                SLATER      RESTAURANT          LLC                                 Period Beginning:       01/20/2021
                675 PONCE DE LEON AVENUE                                            Period Ending:          02/02/2021
                ATLANTA,        GA 30308                                            Pay Date:               02/10/2021



                Taxable Marital Status:      Single                                     MICHAEL PENA
                Exemptions/Allowances:                                                  76 PEACHTREE CIRCLE SOUTHEAST
                  Federal:           0
                                                                                        MARIETTA GA 30060
                  GA:                0




                         rate        hours            this period   year to date
Regular             2 1300          62 77               133 70           433   59   BASIS OF PAY: HOURLY
Tips                                                  1 144 41         4 259   60
Overtime                                                                   0   54
               Gross Pay                          $1 278 11            4 693   73


               Statutory
               Federal Income Tax                         -8   28         63   16
               Social Security Tax                       -70   54        230   16
               Medicare Tax                               -1   21         25   30
               GA State Income Tax                        -3   67         15   51


               Parking                               -50 00*             100 00
               Tips                               -1 144 41            4 259 60

               Net Pay                                    $0 00


               Net Check                                  $0 00


                 Excluded from federal taxable wages

                 Your federal taxable wages this period are
                 $1 228 11




                                                                                                                                2000 A DP, LLC




                SLATER RESTAURANT LLC                                               Advice number:                00000060036
                675 PONCE DE LEON AVENUE                                            Pay date:                     02/10/2021
                ATLANTA GA 30308



                Deposited       to the account of                                   account number      transit    ABA               amount
                MICHAEL      PENA




                                                                                              NON-NEGOTIABLE
